                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF IOWA
                            EASTERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,                                No. C18-1035-LTS

 vs.
                                                MEMORANDUM OPINION AND
 WILLIAM HUBBARD, JR. and                         ORDER ON MOTION FOR
 HUBBARD’S FISHING FLOAT &                         DEFAULT JUDGMENT
 CAFÉ, L.L.C.,

              Defendants.

                            ___________________________

                                  I.     INTRODUCTION
       This case is before me on a motion (Doc. No. 10) for default judgment by plaintiff
United States of America (the Government). Defendants have filed a resistance (Doc.
No. 15) and the Government has filed a reply (Doc. No. 20). I find that oral argument
is not necessary. See Local Rule 7(c).


                            II.        PROCEDURAL HISTORY
       On September 21, 2018, the Government filed its complaint (Doc. No. 1) for
ejectment and injunctive relief. Service of the complaint was not easily accomplished
due to defendant William Hubbard Jr.’s attempts to evade service – as described in Judge
Mahoney’s order denying defendants’ motion to set aside the entry of default. See Doc.
No. 29 at 3-5. On October 29, 2018, the Government moved for the entry of default and
the Clerk of Court entered default the same day. See Doc. Nos. 6, 7. Defendants’
counsel sent a letter to the Government dated November 13, 2018, asking to speak about
defendants’ case. See Doc. No. 29 at 6. The Government provided defendants’ attorney
with the relevant court documents. Id.
       On November 27, 2018, defendants filed a motion (Doc. No. 9) to set aside the
default entry. On December 11, 2018, the Government filed its motion (Doc. No. 10)
for default judgment. On December 17, 2018, defendants filed an answer (Doc. No.
12). Judge Mahoney denied defendants’ motion to set aside the default entry on March
29, 2019. See Doc. No. 29. Defendants had the opportunity to appeal Judge Mahoney’s
ruling to me but did not do so. See Fed. R. Civ. P. 72(a); see also N.D. Ia. L.R. 72A
(providing that a party who objects to a magistrate judge’s order on a civil pretrial matter
must file objections within 14 days after service of the order). Because default has been
entered, and has not been set aside, I consider whether the Government is entitled to the
entry of judgment by default.


                          III.   APPLICABLE STANDARDS
       Federal Rule of Civil Procedure 55 provides, in relevant part:
       (a)    ENTERING A DEFAULT.               When a party against whom a
       judgment for affirmative relief is sought has failed to plead or otherwise
       defend, and that failure is shown by affidavit or otherwise, the clerk must
       enter the party’s default.

       (b)    ENTERING A DEFAULT JUDGMENT.

       (1)    By the Clerk. If the plaintiff’s claim is for a sum certain or a sum
       that can be made certain by computation, the clerk—on the plaintiff’s
       request, with an affidavit showing the amount due—must enter judgment
       for that amount and costs against a defendant who has been defaulted for
       not appearing and who is neither a minor nor an incompetent person.

       (2)    By the Court. In all other cases, the party must apply to the court
       for a default judgment. . . . If the party against whom a default judgment
       is sought has appeared personally or by a representative, that party or its
       representative must be served with written notice of the application at least
       7 days before the hearing. The court may conduct hearings or make
       referrals—preserving any federal statutory right to a jury trial—when, to
       enter or effectuate judgment, it needs to:

              (A)    conduct an accounting;

                                              2
              (B)      determine the amount of damages;
              (C)      establish the truth of any allegation by evidence; or
              (D)      investigate any other matter.

Fed. R. Civ. P. 55(a)-(b). Thus, as this court has explained:
       “Entry of a default under Federal Rule of Civil Procedure 55(a) is not, as
       such, entry of a judgment; it merely permits the plaintiff to move for a
       default judgment under Rule 55(b)(2), assuming that the default is not set
       aside under Rule 55(c).” Moreover, “‘a default judgment cannot be entered
       until the amount of damages has been ascertained.’” . . . Thus, if the
       judgment sought is not for a sum certain, Rule 55(b)(2) provides that “the
       court may conduct such hearings or order such references as it deems
       necessary and proper” in order to “enable the court to enter
       judgment . . . .” In short, as this court has explained, Rule 55 “requires
       two steps before entry of a default judgment: first, pursuant to
       Fed.R.Civ.P. 55(a), the party seeking a default judgment must have the
       clerk enter the default by submitting the required proof that the opposing
       party has failed to plead or otherwise defend; second, pursuant to
       Fed.R.Civ.P. 55(b), the moving party may seek entry of judgment on the
       default under either subdivision (b)(1) or (b)(2) of the rule.”

Hayek v. Big Brothers/Big Sisters of America, 198 F.R.D. 518, 520 (N.D. Iowa 2001)
(citations omitted).
       Here, the Government has successfully completed the first step by making the
showing necessary for the entry of defendants’ default pursuant to Rule 55(a). Doc. Nos.
6, 7. Upon entry of default, “the factual allegations of a complaint (except those relating
to the amount of damages) are taken as true, but ‘it remains for the court to consider
whether the unchallenged facts constitute a legitimate cause of action, since a party in
default does not admit mere conclusions of law.’” Murray v. Lene, 595 F.3d 868, 871
(8th Cir. 2010) (quoting 10A C. Wright, A. Miller & M. Kane, Federal Practice and
Procedure § 2688 at 63 (3d ed. 1998)). Thus, in determining whether a plaintiff is




                                              3
entitled to a default judgment, I must consider whether the factual allegations set forth in
the complaint, when accepted as true, establish the defendants’ liability.1
       The next step typically concerns the calculation of damages. However, this case
seeks equitable relief in the form of ejectment and an injunction. I will determine whether
such relief is warranted under these circumstances.


                                    IV.    ANALYSIS
A.     Relevant Facts
       The complaint alleges that defendants are trespassing and unlawfully occupying
property owned by the United States, namely Upper Mississippi River National Wildlife
and Fish Refuge Lands (the Property). Doc. No. 1 at 1. It states that this court has
jurisdiction pursuant to 28 U.S.C. § 1345 and venue is proper because the alleged actions
are occurring on real property located in Allamakee County, which is in the Northern
District of Iowa. Id. at 1-2. The complaint states the Government acquired the Property2
by direct purchase in 1930 under the authority of the Upper Mississippi River National
Wildlife and Fish Refuge Act. Id. at 3. A copy of the deed is attached to the complaint
as Exhibit A. Id.
       Defendant William Hubbard, Jr. (Hubbard), operates a fishing float on the portion
of the Mississippi River that fronts the Property and is below Lock and Dam No. 9. Id.
At the time this case was commenced, defendant Hubbard’s Fishing Float & Café, LLC,




1
 Defendants filed an untimely answer denying all allegations in the complaint. See Doc. No.
12. However, I will not consider that answer due to Judge Mahoney’s unchallenged finding that
defendants do not meet the “good cause” standard under Rule 55(c) given that Hubbard is
blameworthy for his failure to timely appear based on his attempts to evade service and
defendants do not appear to have a meritorious defense. See Doc. No. 29 at 7-16.
2
 The Property is described as Government Lot 11, Section 17, Township 97 North, Range 2
West, 5th Principal Meridian, Allamakee, County, Iowa. See Doc. No. 1 at 2-3.



                                             4
was an inactive limited liability company3 formed in Iowa and the legal entity through
which Hubbard owns and operates the float. Id. According to the complaint, the fishing
float operates like a large dock that extends across the river. Customers pay Hubbard to
fish on the float and he offers refreshments and gear for sale. Id. The float attaches to
and is constructed on the Property. Id. Indeed, several feet of the float attach to and are
located on the Property. A copy of a survey dated November 15, 2016, is attached to
the complaint as Exhibit B. Id. The complaint alleges it is unlawful to trespass on a
national wildlife refuge, to occupy a private structure on a national wildlife refuge, or to
conduct a commercial enterprise on a national wildlife refuge. Id. While it is possible to
obtain a permit to operate a float in or on a national wildlife refuge, the last permit issued
to defendants to operate the float at issue expired on July 31, 2008. Id. at 3-4.
       The Government seeks an order ejecting defendants from the Property, ordering
defendants to remove all personal property and structures from the Property and enjoining
defendants from future unauthorized occupancy and use of Upper Mississippi River
National Wildlife and Fish Refuge lands. Id. at 4.


B.     Discussion
       I must determine whether default judgment is appropriate by considering whether
defendants’ conduct involves “willful violations of court rules, contumacious conduct, or
intentional delays,” see Ackra Direct Marketing Corp. v. Fingerhut Corp., 86 F.3d 852,
856 (8th Cir. 1996), and if so, whether the factual allegations set forth in the complaint,
when accepted as true, establish defendants’ liability. With regard to the first inquiry, I
note that Judge Mahoney denied defendants’ motion to set aside the entry of default based,
in part, on defendants’ willful conduct in evading service. She summarized Hubbard’s
conduct as follows:


3
  As discussed in Judge Mahoney’s order, (Doc. No. 29), Hubbard filed paperwork to reinstate
the LLC in October 2018 after the Government initiated this lawsuit. See Doc. No. 29 at 1.

                                              5
        Prior to filing the current case, counsel for the Government informed
Hubbard by letter dated August 6, 2018, that his dock trespassed onto
federal property and that he needed to remove it, or further action would
be taken. Doc. 11-2 at 5. The letter also asked that Hubbard or his attorney
contact counsel for the Government within fourteen days of receiving the
letter to discuss next steps. Id. Rather than sending the letter through the
mail, counsel for the Government asked an Officer for the Fish and Wildlife
Service to hand-deliver the letter to Hubbard on his dock. Doc. 11-2 at 2-
3. On August 9, 2018, the officer attempted to do so, telling Hubbard who
sent the letter and what it said, but Hubbard refused to accept it. Doc. 11-
2 at 3. The officer left the letter in the door of the cabin attached to the
dock after informing Hubbard he was doing so. Id.

         After receiving no word from Hubbard or an attorney, the
Government filed a complaint on September 21, 2018, seeking that
Defendants and their property be ejected from the Government’s land and
enjoined from future occupancy. Doc. 1. On October 3, 2018, the
Government served the registered agent for the then-inactive LLC with the
complaint (later, the registered agent sent the Government a letter indicating
that it lacked a forwarding address for the inactive LLC and could not accept
service on its behalf). Doc. 4; Doc. 11 at 7 n.2.

       On Thursday, October 4, 2018, the Government attempted to serve
Hubbard with the complaint at his residence. The Government submitted
a declaration from the sheriff’s deputy who attempted service that day.
Doc. 11-3 at 2. According to the deputy, he was traveling in a marked
squad car down a one-lane road behind a truck pulling a boat, looking for
Hubbard’s residence, when the truck stopped, blocking the roadway. Doc.
11-3 at 3. A man who turned out to be Hubbard exited the truck and asked
the deputy what he was doing. Id. The deputy explained that he needed to
serve civil court papers on Hubbard. Id. The deputy attempted to serve
the papers on Hubbard, but Hubbard grew more and more agitated,
threatening to throw the papers on the ground and stating the deputy could
give them to his (unnamed) attorney. Id. The deputy decided not to leave
the paperwork with Hubbard and instead contacted a supervisor about how
to handle the situation. Id. This contact with Hubbard near his residence
occurred a little before 3:00 p.m. See id.; Doc. 28 at 1-3.

      The next day, another sheriff’s deputy (the supervisor) attempted
once again to serve Hubbard at his residence, this time around 11:20 a.m.
Doc. 11-4 at 4; Doc. 28 at 1, 5. According to his declaration and report,


                                      6
he parked his marked squad car in Hubbard’s driveway and knocked on a
door in a porch area for several minutes with no response. Doc. 11-4 at 2-
3. When he peered through the window, he could see an individual standing
inside. Id. He knocked on the door again, but when he received no answer
and realized he could no longer see the individual through the window, he
left the papers wedged in the door, noting that the porch area where the
door was located appeared to be well traveled and used often. Id. He
returned the summons as executed, checking the box marked “other” and
noting that “Hubbard refused to open the door to take the papers, [Hubbard]
said he isn’t taking them go serve his lawyer, Deputy left the papers in the
door for [Hubbard].” Doc. 5 at 2. At the hearing, the Government clarified
that the deputy did not speak to Hubbard on October 5 and that the return
of service referred to Hubbard’s statements made to the first deputy the day
prior.

      Hubbard submitted an affidavit stating:

               With regard to the deputy’s affidavit of service, I deny
      that I intentionally refused to accept service. When the deputy
      arrived, I told him to talk to my lawyer because I believed
      that was the proper thing to do. I know now that was not the
      right thing to do and I regret doing it. The deputy did not say
      anything about wanting to serve court papers on me. I do not
      recall the deputy coming to my door and knocking on my
      door. As I recall, after I told him to see my lawyer, he simply
      drove away in his vehicle, without saying anything. I did not
      see him leave the papers and I did not discover the papers
      until [the week of November 19], after having been advised
      by my attorney that they had been left in my door. The house
      where I live does not have an outside door for papers to be
      left in.

Doc. 9-1. Hubbard’s statement appears to describe the events of October
4. After the hearing, Hubbard submitted a second affidavit regarding
service on October 5:

             I was not at home at the time that [the deputy] says he
      came to my residence on or about October 5, 2018. I leave
      my home by 7:00 a.m. seven days a week during the season
      (which includes October) and I do not return until at least 7:00
      p.m. If [the deputy] saw somebody inside of my house, which


                                     7
       I doubt, it was definitely not me. There is a life-sized carved
       wooden figure in my living room that the deputy could have
       mistaken for a human being. The windows on my home are
       made of a textured glass, which means that someone standing
       on the outside is unable to see the inside of my house
       definitively. A person may be able to see outlines and general
       shapes, but they cannot see specific details of whom or what
       is inside my home. . . . [The deputy] says . . . that he left a
       copy of the lawsuit papers in the front door of my house.
       However, I was unaware of the papers until late November
       when my lawyer told me that they had been left there. I
       normally do not use the front door to go in and out of my
       house. When I found the papers in November, they were lying
       on my porch and they were soaking wet. . . . [On] neither . . .
       October 4 or October 5 . . . was I advised by the deputy that
       a lawsuit had been filed and that I had a deadline for
       responding. At no time was I otherwise aware that a lawsuit
       had been filed against me prior to my attorney advising me in
       late November 2018.

Doc. 26-1 at 3-4.

       Defendants did not file an answer to the complaint within twenty-one
days of service as required by Federal Rule of Civil Procedure
12(a)(1)(A)(i) (in the meantime, Hubbard filed the paperwork to reinstate
the LLC). On October 29, 2018, the Government moved for default entry,
which was granted by the Clerk of Court that same day. Docs. 6, 7. The
entry of default mailed to the LLC’s registered agent was returned as not
deliverable and noted the registered agent lacked a forwarding address for
the LLC. Doc. 8. In an attempt to ensure Hubbard received a copy of the
default entry, the Government sent it to him by regular mail, certified mail,
and FedEx. Hubbard never signed for the certified mail. A FedEx driver
attempted to deliver the default entry to Hubbard’s residence on October
31, 2018, but no one was home, and the package required a signature. Doc.
11-5. When the driver called Hubbard and told him who sent the package,
Hubbard “became rather abrupt and said, ‘I told them to send any
information directly to my lawyer.’” Id. The driver indicated he could not
deliver the package elsewhere, and Hubbard confirmed that he wished to
refuse the package so that it was returned to the sender. Id. The package
was coded as “refused” and returned. Id.



                                     8
Doc. No. 29 at 3-5.
       In analyzing Hubbard’s blameworthiness or culpability, Judge Mahoney found
Hubbard’s assertions that he was not trying to evade service lacked credibility. Id. at 7.
She pointed out that each time the Government tried to contact Hubbard, he refused to
accept papers from the process server. He also became agitated when a sheriff’s deputy
attempted to serve him on October 4 and twice refused papers telling the process server
to give the documents to his attorney without telling them who his attorney was. Id. at
7-8. Judge Mahoney also found it noteworthy that Hubbard submitted paperwork to
reinstate the LLC defendant (which had been inactive for the past eight years) just four
days after the deputy left the papers on Hubbard’s porch. Id. at 9. For the reasons stated
by Judge Mahoney, I agree that Hubbard had notice of the lawsuit and his attempts to
evade service render him blameworthy in his failure to timely appear. Id. at 11-12.
       In considering this conduct in light of the Government’s motion for default
judgment, I find that it goes beyond a “marginal failure to comply with time
requirements.” Ackra Direct Marketing Corp., 86 F.3d at 856. Rather, it is “willful,
contumacious or intentional.” Id. at 857. Hubbard was well aware that the Government
wanted him to remove his dock from federal property. He had multiple opportunities to
accept service of the complaint and defend his position. Instead, he willfully refused
service on several occasions and, despite his actual notice of the lawsuit, failed to act in
a timely manner. Such conduct exceeds excusable neglect and cannot be ignored by
allowing Hubbard to put up a defense at this late juncture.
       With regard to the second inquiry of whether the Government is entitled to default
judgment, the Government relies on a sworn declaration of John Taivalkoski, a senior
land surveyor for the Fish and Wildlife Service, in addition to the allegations in the
complaint. See Doc. No. 10-2. Taivalkoski explains that the float extends onto and
attaches to the Property because the float extends above what is known and recognized
as the Ordinary High Water Mark. “It is well established under Iowa law that riparian
owners along the bank of a navigable stream hold title to the land only to the high-water

                                             9
mark and that ownership of the river bed from the highwater mark to the thread of the
stream is in the State.” Tyson v. Iowa, 283 F.2d 802, 807-08 (8th Cir. 1960). Congress
has stated that “no person shall . . . possess any real or personal property of the United
States . . . in any area of the [National Wildlife Refuge] System . . . unless such activities
are permitted either under subsection (d) of this section or by express provision of the
law.” 16 U.S.C. § 668dd(c). While there is an authorized permitting process to operate
a fishing float on federal property, see 16 U.S.C. § 6688dd(d)(1)(A), the defendants have
conceded that the permit for Hubbard’s Fishing Float and Café, LLC, expired on July
31, 2008. See Doc. No. 15-1 at 1. The Government’s complaint, motion for default
judgment, brief in support of its motion for default judgment and declaration from
Taivalkoski all establish that defendants are improperly and unlawfully occupying
property of the United States.
       With regard to the requested relief, I agree that injunctive relief requiring the float
and all personal property to be removed from the Property is appropriate. See Perko v.
United States, 204 F.2d 446, 450 (8th Cir. 1953) (“Since the purpose of the suit in this
instance was to enjoin actions of the defendants which interfered with the operation and
management of a national forest reservation, injunction was the proper and appropriate
remedy.”); United States v. Bundy, No.2:12-cv0804-LDG-GWF, 2013 WL 3463610, at
*3 (D. Nev. July 9, 2013) (“the United States is entitled to injunctive relief as a matter
of law once trespass on federal lands is proven.”); United States v. Hosteen Tse-Kesi,
191 F.2d 518, 520 (10th Cir. 1951) (“The defendants were charged with being willful
and continuous trespassers upon the lands of the United States. If this charge was proved
to the satisfaction of the court an injunction should issue.”); United States v. Nogueira,
403 F.2d 816, 825 (9th Cir. 1968) (“The district court may not deny the United States
injunctive relief or damages if trespass upon public lands is shown.”); United States v.
Kahre, No. 2:10-CV-1198-KJD-LRL, 2012 WL 2675453 (D. Nev. July 5, 2012)
(“Routinely courts order trespassers to remove from the public lands all unauthorized



                                             10
personal property, equipment, or buildings within 90 days.”). The Government has
demonstrated it is entitled to default judgment on its complaint against defendants.


                                  V.      CONCLUSION
       For the reasons stated herein, plaintiff’s motion (Doc. No. 10) for default
judgment is granted. I hereby order the following:
       (1)    Defendants and any affiliated entities must vacate the Property within 60
days of entry of this order.
       (2)    Defendants must remove all personal property and structures from the
Property within 60 days from the entry of this order.
       (3)    The United States is hereby authorized to physically remove defendants and
any personal property and structures from the Property if defendants fail to comply with
this order within 60 days of its entry.
       (4)    The United States is hereby authorized to take title to and possession of all
personal property and structures not removed from the Property within 60 days of entry
of this order and to dispose of the same without further order from this court.
       (5)    The United States is entitled to any costs incurred to enforce its right of
possession and for any necessary restoration or cleanup of the Property.
       (6)    Defendants are hereby enjoined from using or occupying – without lawful
authorization – Upper Mississippi River National Wildlife and Fish Refuge lands.


       IT IS SO ORDERED.
       DATED this 22nd day of April, 2019.




                                          __________________________
                                          Leonard T. Strand, Chief Judge




                                            11
